DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17- 20, 23, 25, 27-29, 32 and 36-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2006/034103. 
Regarding claims 17, 18, 20 and 25, WO’4103 discloses (in particular: page 6, line 4 - page 7, line 21; page 8, lines 7-17; page 15, lines 3-9; page 17, lines 17-27; page 18, line 12 - page 19, line 3; page 19, line 25 - page 20, line 2; examples 1 and 2, claim 2 and Figs. 1, 4 and 5) a method for producing hydrogen. The method comprises catalytic steam reforming hydrocarbon in parallel tubular membrane reactors at 0.1-20 MPa. Hydrocarbon and steam are added (69) at the top of the reactors and flow in a downward direction. Hydrogen diffuses through the membranes, specifically palladium membranes. Hydrogen and sweep gas comprising steam exit at the top of the reactors, i.e. in a countercurrent direction to the hydrocarbon flow. Carbon dioxide and steam are 
Regarding claim 19, the reference teaches that the tubes are not in direct contact with the catalyst (page 18 line 15).
Regarding claim 23, the reference teaches that the hydrogen pressure inside of the membrane module is 1 bar (page 9 line 9-13). The pressure of the reforming outside of the membrane is 5MPa (page 6 line 27). 
Regarding claims 27, 36, 37, the hydrogen purity is more than 95% with the sweep gas (page 16, line 23).
Regarding claim 28, the reference teaches using steam as a sweep gas (page 32, line 3). Condensing out steam is also taught (page 14 line 11).
Regarding claims 29 and 32, WO’4103 discloses (in particular: page 6, line 4 - page 7, line 21; page 8, lines 7-17; page 15, lines 3-9; page 17, lines 17-27; page 18, line 12 - page 19, line 3; page 19, line 25 - page 20, line 2; examples 1 and 2, claim 2 and Figs. 1, 4 and 5) a method for producing hydrogen. The reference shows a tubular reactor with an outer tube 82 with tubular membranes (Fig. 10 and page 35 line 20). The method comprises catalytic steam reforming hydrocarbon in parallel tubular membrane reactors at 0.1-20 MPa. Hydrocarbon and steam are added (69) at the top of the reactors and flow in a downward direction. Hydrogen diffuses through the membranes, specifically palladium membranes. Hydrogen and sweep gas comprising steam exit at the top of the reactors, i.e. in a countercurrent direction to the hydrocarbon flow. Carbon dioxide and steam are discharged at the bottom of the reactors (74). The 
Regarding claim 38, the reference teaches using a suitable pre-reforming catalyst (page 18, line 9). The catalyst is near an inlet side of the outer tube (figure 4 (69) and catalyst bed (70); See page 29, last line).
Regarding claim 39, the reference teaches using a reforming catalyst that is a transition metal catalyst (page 20, line 7). This is considered as a “dry reforming catalyst”. The claim does not require performing dry reforming.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 24, 26, 30, 33, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/034103.
Regarding claim 21, The apparatus comprises a vessel comprising two parallel catalytic tubular palladium membrane reactors and suitable heating means such as an electric heating means (page 19, line 2). 
The operating temperature is 200-700°C.
Overlapping ranges are considered obvious MPEP §2144.05 I).

The operating temperature is 200-700°C (page 3, line 19).
Overlapping ranges are considered obvious (MPEP §2144.05 I).
Regarding claim 24, the WO’4103 reference teaches the hydrogen flux is taught as at least 10 Nm3/m2-hr (pg. 9, line 10).
Regarding claim 26, 35, the WO’4103 reference does not teach that effluent or retentate from one membrane is sent to the next membrane. The reference clarifies that hydrogen is captured by the membrane and other components remain on the outside of the selective membrane (page 6 lines 19-24). The reference teaches that effluent from the reforming reaction contains small amounts of hydrogen, unreacted steam and methane (page 12 line 31). 
At the time of filing it would have been obvious for a person of ordinary level skill in the art to further reform the effluent from one membrane in another membrane. One would be motivated to do so in an effort to further extract hydrogen from the remaining hydrocarbons and the retentate of the first reactor since the WO’4103 reference teaches the presence of methane in the reforming effluent and some hydrogen. 
Regarding claim 30, the reference does not teach connecting or arranging membrane tubes longitudinally into one longer tube. The reference has these tubes connected in parallel not in series. A longitudinal connection would have been the same as if the tubes were connected end to end together as in a series. 

Regarding claim 34, the WO’4103 reference teaches that the outer wall has an outer diameter more than 21.8 cm (page 35 line 26) and a membrane outer diameter of 25 mm(page 15, line 26). 
The reference does not teach the exact sizes as claimed. The reference is open to adjusting the sizes as suitable (page 35 line 26).
However, matters relating to sizing are considered obvious (MPEP §2144.04 IVA). One would be motivated to adjust the size based on the operating conditions such as operating temperature and the rate of reaction since the surface area of the membranes directly influences hydrogen diffusion rate. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/034103, in view of Rei et al. US 20080019902.
Regarding claim 22, the WO’4103 reference does not teach using a heat distribution plate. 
Rei et al. teaches a method of producing hydrogen by steam reforming (Abstract). The reference further teaches a membrane tube reforming section where air 
At the time filing it would have been obvious for a person of ordinary level of skill in the art to use the heat distribution plate of Rei in the reactor of WO’4103. One would be motivated to do so in an effort to uniformly distribute heat in the system. 

Claims 1-9, 12-16 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/034103, in view of JP H06 345405. 
Regarding claims 1, 4, 12, 31, WO’4103 discloses (in particular: page 6, line 4 - page 7, line 21; page 8, lines 7-17; page 15, lines 3-9; page 17, lines 17-27; page 18, line 12 - page 19, line 3; page 19, line 25 - page 20, line 2; examples 1 and 2, claim 2 and Figs. 1, 4 and 5) a method for producing hydrogen. The method comprises catalytic steam reforming hydrocarbon in parallel tubular membrane reactors at 0.1-20 MPa. Hydrocarbon and steam are added (69) at the top of the reactors and flow in a downward direction. The use of feed conduits for distribution is taught (page 9 line 25). Hydrogen diffuses through the membranes, preferably palladium membranes. Hydrogen and sweep gas comprising steam exit at the top of the reactors, i.e. in a countercurrent direction to the hydrocarbon flow. The reference teaches that the tubes are not in direct contact with the catalyst (page 18 line 15). Carbon dioxide and steam are discharged at the bottom of the reactors (74). The integrated hydrogen-producing process can be used to perform water-gas shift reactions the syngas mixture. The operating temperature is 200-700°C.

JPH06345405 teaches a device for the production of hydrogen by the hydrocarbon and or steam reforming (Para [0001]). The reference shows a plurality of hydrogen permeable pipes 4 (Fig. 8 in 2) that are arranged upright annularly at substantially equal intervals in the hollow portion between the inner wall 3a and the outer wall 3b of the double wall structure of the reaction vessel 3. The upper end of the hydrogen permeation tube 4 protrudes upwardly from the ceiling plate 3e of the reaction vessel 3. The hydrogen-permeable tube 4 has an inlet 4a of the sweep gas to the upper and having a closed bottom portion 4c at the lower end. Sweep gas is a gas for scavenging the hydrogen produced by the hydrogen permeable pipes 4. (Para [0014]). Sweep gas pipe 9 is inserted coaxially therewith in the hydrogen permeation tube 4. Sweep gas pipe 9 and the bottom with a hydrogen and sweep gas outlet 9a at the top is opened near the bottom of the hydrogen permeation tube (Para [0016]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art use the inner tube of JP’5405 to introduce the sweep gas in WO’4103.    One would be motivated to do so to direct the sweep gas into the bore of the membrane to scavenge hydrogen gas out. 
Regarding claim 2, the reference does not teach connecting or arranging membrane tubes longitudinally into one longer tube. The reference has these tubes connected in parallel not in series. A longitudinal connection would have been the same as if the tubes were connected end to end together as in a series. 

Regarding claim 3, the WO’4103 reference teaches that the outer wall has an outer diameter more than 21.8 cm (page 35 line 26) and a membrane outer diameter of 25 mm(page 15, line 26). 
The reference does not teach the exact sizes as claimed. The reference is open to adjusting the sizes as suitable (page 35 line 26).
However, matters relating to sizing are considered obvious (MPEP §2144.04 IVA). One would be motivated to adjust the size based on the operating conditions such as operating temperature and the rate of reaction since the surface area of the membranes directly influences hydrogen diffusion rate. 
Regarding claims 5 and 6, , the WO’4103 reference does not teach that effluent or retentate from one membrane is sent to the next membrane. The reference clarifies that hydrogen is captured by the membrane and other components remain on the outside of the selective membrane (page 6 lines 19-24). The reference teaches that effluent from the reforming reaction contains small amounts of hydrogen, unreacted steam and methane (page 12 line 31).

Regarding claims 7 and 8, the WO’4103 reference teaches methane as the hydrocarbon fuel (page 5, line 330). The hydrogen flux is taught as at least 10 Nm3/m2-hr (pg. 9, line 10). 
Regarding claim 9, The apparatus comprises a vessel comprising two parallel catalytic tubular palladium membrane reactors and suitable heating means such as an electric heating means (See WO’4103 page 19, line 2). 
The operating temperature is 200-700°C.
Overlapping ranges are considered obvious MPEP §2144.05 I).
Regarding claim 13, the WO’4103 reference teaches using up to 90 membrane tubes (page 15, line 20). 
Regarding claim 14, the reference does not specify the size of the container of the group of tubes. 
However, matters relating to sizing are considered obvious (MPEP §2144.04 IVA). 
Regarding claim 15, the WO’4103 reference teaches using a suitable pre-reforming catalyst (page 18, line 9). The catalyst is near an inlet side of the outer tube (figure 4 (69) and catalyst bed (70); See page 29, last line).
.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/034103 in view of JP H06 345405, as applied to claims 1-9, 12-16 and 31 above and further in view of Rei et al. US 20080019902.
Regarding claim 10, the WO’4103 reference does not teach using a heat distribution plate. 
Rei et al. teaches a method of producing hydrogen by steam reforming (Abstract). The reference further teaches a membrane tube reforming section where air and fuel are converting to hydrogen (Para [0043]). The reference teaches using a heat distribution plate to facilitate the uniform distribution of the generated heat.
At the time filing it would have been obvious for a person of ordinary level of skill in the art to use the heat distribution plate of Rei in the reactor of WO’4103. One would be motivated to do so in an effort to uniformly distribute heat in the system. 
Regarding claim 11, a person skilled in the art would be motivated to use a functionally equivalent strip heater, where an electrical heater is taught by the WO’4103 reference (page 19, line 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-9, 12- 21 and 23-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of copending Application No. 16/905790 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require reforming on the external side of a hydrogen selective membrane and extracting the permeated hydrogen from the bore of the cylindrical selective membrane with a sweep. The instant application requires plural membranes but duplication of parts is considered an obvious modification. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736